 


109 HR 402 IH: Teacher Tax Cut Act of 2005
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 402 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Paul (for himself, Mr. Miller of Florida, Ms. Millender-McDonald, Mr. Ryun of Kansas, and Mr. Davis of Tennessee) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a tax credit for elementary and secondary school teachers. 
 
 
1.Short titleThis Act may be cited as the Teacher Tax Cut Act of 2005. 
2.Credit for teachers of elementary or secondary schools 
(a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is amended by inserting after section 25B the following new section: 
 
25C.Elementary and secondary school teachers 
(a)Allowance of creditIn the case of an eligible individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to $1,000. 
(b)Definitions 
(1)Eligible individual 
(A)In generalExcept as provided in subparagraph (B), for purposes of subsection (a), the term eligible individual means an individual who— 
(i)is a teacher in an elementary or secondary school, and 
(ii)is employed on a full-time basis for an academic year ending during the taxable year. 
(B)Excluded individualsSuch term does not include an individual who is employed, on a full-time basis for such academic year, as other staff (as defined in section 9101(29) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(29))). 
(2)Elementary or secondary schoolThe term elementary or secondary school means any organization described in section 170(b)(1)(A)(ii) which provides education solely at or below the 12th grade. 
(c)Cost-of-living adjustment 
(1)In generalIn the case of any taxable year beginning in a calendar year after 2005, the $1000 amount contained in subsection (a) shall be increased by an amount equal to— 
(A)$1000, multiplied by 
(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, by substituting calendar year 2004 for calendar year 1992 in subparagraph (B) thereof. 
(2)RoundingIf any increase determined under paragraph (1) is not a multiple of $10, such increase shall be rounded to the next highest multiple of $10. In the case of a married individual (as determined under section 7703) filing a separate return, the preceding sentence shall be applied by substituting $5 for $10 each place it appears. 
(d)RegulationsThe Secretary shall prescribe regulations to carry out this section, including regulations providing for claiming the credit under this section on Form 1040EZ.. 
(b)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 25B the following new item: 
 
 
Sec. 25C. Elementary and secondary school teachers. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2004. 
 
